          Case 19-20020 Document 71 Filed in TXSB on 01/31/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                          SOUTHERN DISTRICT OF TEXAS
                                                                                                               ENTERED
                                                                                                               02/01/2019
                                           MOTION AND ORDER
                                       FOR ADMISSION PRO HAC VICE

          Division               Corpus Christi              Main Case Number               19-20020
           Debtor             In Re:                   Sam Kane Beef Processors, LLC


This lawyer, who is admitted to the State Bar of                       Utah                   :

                       Name                                Michael R. Johnson
                       Firm                                RAY QUINNEY & NEBEKER P.C.
                       Street                              36 South State Street, Suite 1400
                 City & Zip Code                           Salt Lake City, Utah 84111
                    Telephone                              (801) 323-3363 - mjohnson@rqn.com
                                                           Utah - 7070; AZ - 15829
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                                            Rabo Agrifinance LLC


 Dated: January 28, 2019                    Signed: /s/ Michael R. Johnson




 COURT USE ONLY: The applicant’s state bar reports their status as:                                        .



 Dated:                                     Signed:
                                                             Deputy Clerk



                                                        Order (Docket No. 55)


                                       This lawyer is admitted pro hac vice. The lawyer shall review the
Local Rules and this Court's published procedures.
Dated:
          Signed: January 31, 2019.                          United States Bankruptcy Judge

                                                           ____________________________________
                                                           DAVID R. JONES
                                                           UNITED STATES BANKRUPTCY JUDGE
